Order, Supreme Court, Bronx County (Jerry L. Crispino, J.), entered January 14, 2003, which denied defendants’ motion for summary judgment pursuant to CPLR 3212, unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendants-appellants dismissing the complaint as against them.
Plaintiff, a plumber who had been sent to repair “a leak in the sink” in the compactor room, concededly slipped and fell on water that had leaked onto the floor from the sink he was there to repair. Therefore, defendants’ motion for summary judgment should have been granted (see Kowalsky v Conreco Co., 264 NY 125, 129 [1934]). Concur—Andrias, J.P., Saxe, Sullivan and Gonzalez, JJ.